COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
JOSE JULIO CRUZ,                                             )
                                                                              )              
No.  08-04-00332-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
171st District Court
ROSA CRUZ DEL VALLE,                                 )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )           
        (TC# 94-5572)
                                                                              )
 
 
MEMORANDUM  OPINION
 
This appeal is
before the Court on its own motion to determine whether it should be dismissed
pursuant to Tex.R.App.P. 37.3(b),
which states:
(b)        If No Clerk=s Record Filed Due to Appellant=s Fault: If the trial court clerk
failed to file the clerk=s
record because the appellant failed to pay or make arrangements to pay the
clerk=s fee for
preparing the clerk=s record,
the appellate court may -- on a party=s
motion or its own initiative -- dismiss the appeal for want of prosecution
unless the appellant was entitled to proceed without payment of costs.  The court must give the appellant a
reasonable opportunity to cure before dismissal.  
 
By a letter dated
March 8, 2005, this Court=s
clerk informed Appellant that no clerk=s
record had been filed and of the Court=s
intent to dismiss the appeal for want of prosecution pursuant to Tex.R.App.P. 37.3(b), absent a response
from any party within ten days to show grounds for continuing the appeal.  No response has been received as of this
date. 




We have given
notice of our intent to dismiss the appeal, requested a response if a
reasonable basis for failure to pay or make arrangements to pay the clerk=s fee for preparing the clerk=s record exists, and have received
none.  We see no purpose that would be
served by declining to dismiss this appeal at this stage of the
proceedings.  Pursuant to Tex.R.App.P. 37.3(b), we dismiss the
appeal.
 
 
 
 
April
7, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.